NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JAN 25 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

JILL CAMPBELL,                                   No. 11-55486

              Plaintiff - Appellant,             D.C. No. 5:09-cv-00278-JST-AN

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                 Josephine Staton Tucker, District Judge, Presiding

                      Argued and Submitted December 5, 2012
                               Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Jill Campbell appeals the district court’s decision affirming the denial of

Social Security disability benefits by the Administrative Law Judge (“ALJ”) on the

basis that Campbell’s multiple sclerosis (“MS”) did not render her disabled by



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                           1
June 30, 1996, the last date she was insured. We have jurisdiction under 28 U.S.C.

§ 1291, and we reverse and remand for an award of benefits. We review de novo

the district court’s decision. See Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.

1996). We may set aside the ALJ’s decision if it is contrary to law or unsupported

by substantial evidence. Id.

      Campbell’s diagnosis is not in dispute, and the ALJ did not find her to be

untruthful or a malingerer. As such, and because Campbell presented evidence that

her underlying impairment could have reasonably caused her fatigue symptoms,

the ALJ should have credited Campbell’s testimony of her symptoms’ severity,

unless he found clear and convincing reasons not to do so. See Smolen, 80 F.3d at

1281. There are no such reasons to discredit Campbell’s testimony here.

Therefore, the ALJ improperly rejected Campbell’s testimony regarding the

frequency and duration of her exacerbations. When her testimony is credited

appropriately, there is credible evidence that her MS rendered her disabled as of

June 30, 1996.

      Campbell testified that, each year, she endured eight to ten periods in which

her fatigue and weakness symptoms worsened. When the ALJ included just six to

eight such periods in a hypothetical, the vocational expert testified that someone

with Campbell’s symptoms would be unable to find or maintain employment in the


                                          2
national economy. Moreover, medical evidence from Campbell’s treating

physician and an examining physician, as well as declarations about her daily

activities from people who knew her during the relevant time period, establish that

Campbell had no residual functional capacity as of June 30, 1996. Thus, it is clear

that Campbell was disabled within the meaning of the Social Security Code as of

that date.

       Accordingly, we REVERSE the district court’s judgment and REMAND

with instructions for the district court to remand this case to the ALJ for an award

of benefits.




                                          3